Citation Nr: 0929954	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to 
October 1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The competent evidence of record reveals bilateral hearing 
loss of Level III, at worst, in both ears.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 
 
Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. 
 
VA has a duty to notify a claimant and the representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, 
July 2004, March 2006 and March 2009.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence she was expected to provide.  
Additionally, the March 2006 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for an increased rating is granted and complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Also, the March 2009 letter informed the Veteran concerning 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life as well as 
relevant information concerning applicable diagnostic codes 
and complies with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).   
 
Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and the Veteran's contentions are associated with 
the claims file. The Veteran was afforded VA examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as 'necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim.'). 
 
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claims.  Additionally, the Board notes that 
the Veteran indicated in correspondence dated May 2007 and 
September 2007 that he had no additional evidence to submit 
in order to support his claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained and the case is ready for 
appellate review. 
 
Increased Ratings 
 
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 
 
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that a Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App 505 (2007). 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 
 
In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.


Rating Criteria
Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2008).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).
An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.
Background 
The August 2004 rating decision continued the Veteran's 
noncompensable rating for bilateral hearing loss, effective 
January 23, 2004.


The evidence of record includes an audiological evaluation 
for employment purposes from September 2003, which revealed 
the following pure tone thresholds:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
85
95
LEFT
25
35
50
75
90

There was no indication of speech recognition testing.  The 
average puretone threshold was 51 for the right ear and 55 
for the left ear.

On the VA audiological evaluation in July 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
75
85
LEFT
20
40
50
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  The 
average puretone threshold was 55 for the right ear and 64 
for the left ear.

On the VA audiological evaluation in April 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
85
90
LEFT
30
45
70
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  The 
average puretone threshold was 64 for the right ear and 73 
for the left ear.

VA treatment records indicate that the Veteran was given 
hearing aids at the VA Medical Center. 

Analysis

Applying the findings from the July 2004 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level II 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  Applying the findings from the April 2009 VA 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level III hearing loss in the right ear and Level III 
hearing loss in the left ear.  Where hearing loss is at Level 
III in one ear and Level III in the other, a 0 percent rating 
is assigned under Table VII.  38 C.F.R. § 4.85.

The Board notes that the September 2003 private audiological 
testing does not provide sufficient information for rating 
purposes as there is no speech recognition testing noted, and 
cannot be used for evaluation of his hearing loss.  38 C.F.R. 
§ 4.85(a).  

To conclude, the evidence of record fails to show that the 
Veteran's hearing loss warrants a compensable evaluation.  
Accordingly, the Veteran's claim for an increased rating must 
be denied.

Extra-Schedular 
 
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the Veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  In this regard, the 
Board notes that the Veteran has indicated he was retired 
from work due to his age and eligibility rather than due to 
any service-connected condition.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996). 
 

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


